IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEUTSCHE BANK NATIONAL TRUST                : No. 2 EAL 2016
COMPANY, AS TRUSTEE FOR THE                 :
REGISTERED HOLDERS OF                       :
AMERIQUEST MORTGAGE                         : Cross Petition for Allowance of Appeal
SECURITIES, INC., ASSET-BACKED              : from the Order of the Superior Court
PASS THROUGH CERTIFICATES,                  :
SERIES 2005-R2,                             :
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MICHAEL S. GARDNER,                         :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Cross Petition for Allowance of Appeal

is DENIED.



     Justice Wecht did not participate in the consideration or decision of this matter.